Citation Nr: 1524402	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the case was remanded by the Board so that the Veteran could attend a travel board hearing.  

In March 2015, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection should be established for bilateral hearing loss that he believes is the result of acoustic trauma that he sustained while in service.  In support of his claim, his spouse testified that she recalled that he had a slight hearing loss when they met in 1968.  The Veteran testified that he had mentioned his hearing loss to his private physician in approximately 1975.  While this physician has retired, medical records from his practice might still be available for review.  As the Board is on notice of the possible existence of these records, it is found that an attempt should be made to associate them with the record.  In addition, the Veteran has submitted a statement from a private audiologist indicating that it is at least as likely as not that the Veteran's hearing loss is related to acoustic trauma in service.  

The record includes a report of VA examination in July 2010.  At that time, the examiner rendered an opinion that it was less likely than not that the Veteran's hearing loss was the result of acoustic trauma in service and more likely the result of his long history of construction work.  At that time; however, the examiner did not address the Veteran's assertion of continuity of symptomatology since service, his report of wearing hearing protection while working construction, or his wife's testimony that she knew of the Veteran's hearing loss from the time she met him in 1968, one year after his discharge from service.  The United States Court of Appeals for Veterans Claims has held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014).  Taking into account the Veteran's statements in support of his claim, as well as private and VA treatment reports of record which note that the Veteran has a current diagnosis of hearing loss that is likely the result of acoustic trauma, the Veteran's claim for service connection should be remanded for an additional VA examination so as to determine whether any currently-diagnosed hearing loss is etiologically-related to his period of active service.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request names and addresses of all medical care providers from whom the Veteran may have received treatment for his bilateral hearing loss.  After obtaining any necessary consent, The AOJ should contact the medical care provider and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo an audiometric examination to ascertain the current nature and etiology of his hearing loss.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any hearing loss is related to service.  The examiner should specifically comment on the testimony of the Veteran and his wife regarding symptoms of hearing loss since 1968 and the opinion rendered by the Veteran's private audiologist.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

